DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US-20170065085-A1) in view of Jones et al (US-20150108799-A1). 
Regarding claim 1, Chan discloses an anatomical pad, comprising a flexible body defining a first body surface configured to abut against a seat surface of said riding saddle (page 1, [0014]; “bottom surface”), and a second body surface intended to support a user of said riding saddle (page 1, [0014]; “top surface”) and separated from said first body surface by a thickness of said anatomical pad (page 1, [0014]; “foam layer”) (wherein the pad is capable of being positioned between a user and a riding saddle), 
page 2, [0017], “yielding foam”), said at least one portion of yielding material defining a pressure relief site, wherein thickness of the yielding material is at least partially decreased to reduce, in a localized way, contact pressure between the seat surface and an anatomical area of the user, including coccyx and/or pubis (page 1, [0015], “symmetrically mirrored central depressions”), wherein the thickness of the yielding material is decreased without being compressed by the user sitting on the riding saddle (page 1, [0015], “symmetrically mirrored central depressions”) (see figures 2-4), wherein the yielding material is absent in the pressure relief site, wherein said at least one portion of yielding material extends to circumscribe a pressure relief cavity and wherein the pressure relief cavity is configured to accommodate the coccyx and/or pubis of the user (see annotated figures 1 and 4 below) (page 1, [0013]).

    PNG
    media_image1.png
    456
    426
    media_image1.png
    Greyscale

(Annotated Figure 1)

    PNG
    media_image2.png
    238
    459
    media_image2.png
    Greyscale

(Annotated Figure 4)
	Chan does not disclose that the at least one portion of yielding material extends annularly to circumscribe the pressure relief cavity. 
Jones et al discloses an anatomical pad wherein at least one portion of yielding material extends annularly to circumscribe a pressure relief cavity (figures 1A and 2A: 25) (page 2, [0031]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chan with the annular yielding material circumscribing a pressure relief cavity as disclosed by Jones et al for the benefit of “…[allowing] clearance for the… sensitive area of the occupant…” (Jones et al: page 2, [0031]). 
	Regarding claim 3, Chan as modified above in view of Jones et al teaches an anatomical pad wherein the pressure relief site extends ellipsoidally or ovoidally in a predominant direction of extension of the flexible body or of the at least one portion of yielding material (Chan: figure 1), and wherein said pressure relief site is arranged on a central portion or a rear portion of the flexible body or of the at least one portion of yielding material (Chan: figure 1). 
	Regarding claim 4, Chan as modified above in view of Jones et al teaches an anatomical pad wherein the pressure relief site is defined by one or more edges of yielding material, which extend in an Chan: see annotated figures 1 and 4 above). 
	Regarding claim 5, Chan as modified above in view of Jones et al teaches an anatomical pad wherein the pressure relief site is defined on one or more sides by the yielding material, which becomes progressively thinner towards the inside of said pressure relief site (Chan: see annotated figures 1 and 4 above). 
Regarding claim 8, Chan as modified above in view of Jones et al teaches an anatomical pad wherein the flexible body consists of at least one portion of yielding material, so that the first body surface and the second body surface are defined by at least one portion of yielding material, said at least one portion of yielding material being at least partially made of a viscoelastic polymeric material in gel or foam (Chan: page 2, [0017]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US-20170065085-A1) in view of Jones et al (US-20150108799-A1), and further in view of Landi et al (US-6415583-B1).
Regarding claim 6, Chan as modified above in view of Jones et al does not disclose an anatomical pad wherein the thickness of the anatomical pad is penetrated at least in part by a plurality of ventilation perforations or ventilation micro-perforations, said ventilation perforations being wide, having a cross-section of at least 0.5 mm2 at the at least one portion of yielding material. 
Landi et al discloses an anatomical pad of a riding saddle, wherein the thickness of the anatomical pad is penetrated at least in part by a plurality of ventilation perforations or ventilation micro-perforations (column 2: lines 61-67 — column 3: lines 1-2). 
Landi: column 3, lines 32-47). 
Landi et al as modified above in view of Chan and Jones et al does not disclose that ventilation perforations are wide, having a cross-section of at least 0.5 mm2 at the at least one portion of the yielding material; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the cross-section of the perforations at least 0.5 mm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). This would be done for the benefit of providing the appropriate amount of ventilation to keep the user cool.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chan (US-20170065085-A1) in view of Jones et al (US-20150108799-A1), and further in view of Benetti (US-20160340172-A1).
Regarding claim 7, Chan as modified above in view of Jones et al teaches an anatomical pad wherein the flexible body comprises a body base comprising a fabric, and wherein the yielding material of said at least one portion of yielding material is a viscoelastic polymer in gel or foam (Chan: page 2, [0017]). 
Chan as modified above in view of Jones et al does not teach that the viscoelastic polymer in gel or foam is injected onto or into the body base.
Benetti discloses a saddle pad with a yielding material, wherein said yielding material is a viscoelastic material micro-injected on a base (page 1, [0021]).
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US-20170065085-A1) in view of Jones et al (US-20150108799-A1), and further in view of Roberts (US-3624695-A).
Regarding claim 9, Chan as modified above in view of Jones et al does not teach an anatomical pad wherein the flexible body or the at least one portion of yielding material extends along a predominant direction of extension between a rear portion and a pair of front branches defining a receiving space to be at least geometrically coupled with a knob or with a horn of said ridding saddle. 
Roberts discloses (figures 1 and 2) a pad of a riding saddle, wherein a yielding material extends along a predominant direction of extension between a rear portion and a pair of front branches (22 and 24) defining a receiving space to be at least geometrically coupled with a knob or with a horn of a riding saddle (column 2: lines 34-39).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chan as modified above in view of Jones et al with the front branches defining a receiving space for a knob or horn as disclosed by Roberts for the benefit of allowing the anatomical pad to accommodate the shape of the saddle, thus not interfering with the user’s ability to access the knob or horn.
claim 10, Chan as modified above in view of Jones et al does not teach an anatomical pad assembly comprising a riding saddle.
Roberts discloses a saddle assembly comprising a riding saddle (Figure 1: 10) and an anatomical pad (Figure 1: 18). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Chan as modified above in view of Jones et al with the saddle as disclosed by Roberts for the benefit of minimizing the discomfort of a rider on a saddle (Roberts: column 3, lines 41-54). 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1-5 and 10 under 35 U.S.C. 102(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chan (US-20170065085-A1) and Jones et al (US-20150108799-A1) (claims 1 and 3-5), and further in view of Roberts (US-3624695-A) (claim 10). 
Regarding claim(s) 6-9, in response to applicant's argument that Landi discloses a pad to be interposed between a saddle and a horse, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The prior art teaches a pad that is capable of being positioned between a user and a saddle.
Further regarding claim(s) 6-9, applicant’s arguments have been considered but are moot because the new ground of rejection is used for the independent claim from which they are dependent and the subject matter added to the independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644        

/MONICA L BARLOW/Primary Examiner, Art Unit 3644